Citation Nr: 1222373	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  09-22 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

While the Veteran was previously represented by AMVETS, in May 2008, he revoked such representation and indicated that he would not be appointing other representation.

While the Veteran initiated appeals of three other claims that were decided in February 2008 and received a statement of the case on these appeals in April 2009, he indicated in a May 2009 written statement that he was satisfied with all claims other than the one listed above.  As such, the Board will confine this remand to the one claim remaining on appeal.

In March 2009, the Veteran participated in an informal conference with a decision review officer.  A report of that conference is associated with the claims file.

The issue of entitlement to service connection for high cholesterol has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In May 2010, the Veteran submitted additional evidence pertinent to his claim on appeal and did not submit a waiver of RO review of this evidence.  In addition, in a June 2010 letter to his congressman, the Veteran specifically asked for a supplemental statement of the case in response to this new evidence prior to his claim being transferred to the Board for adjudication.  The Veteran is entitled to RO review of this new, pertinent evidence.  As such a remand is necessary.

Furthermore, the Board finds that the newly obtained evidence suggests that the Veteran's disability may have worsened or that he may have symptoms that were not present when he was last afforded a VA examination for this disability in June 2007.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected hemorrhoids, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his hemorrhoid disability.

In particular, the examiner should comment upon whether the Veteran's hemorrhoids are large or thrombotic, irreducible, and/or frequently recurrent.  The examiner should also note whether persistent bleeding, excessive redundant tissue, anemia, and/or fissures exist.  A report of the examination should be associated with the Veteran's VA claims folder.

2.  Readjudicate the Veteran's claim of entitlement to an initial compensable rating for hemorrhoids.  If the claim is denied, in whole or in part, the RO should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

